Citation Nr: 0613783	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  00-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by nausea and vomiting.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1980 to June 
1980, and from September 1990 to October 1991.  He served in 
Southwest Asia from November 1990 to March 1991.

This appeal originated from an April 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Albuquerque, New Mexico.  The veteran appealed, and in 
June 2003 and August 2004, the Board remanded the claim for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


The veteran essentially claims that he is entitled to service 
connection for nausea and vomiting, claimed to be due to an 
undiagnosed illnesses.

In April 1999, the RO denied the benefits sought on appeal.  
The veteran perfected his appeal, and as additional evidence 
has been received, supplemental statements of the case 
(SSOCs) have been issued, most recently in November 2005.  

Subsequent to the November 2005 SSOC, VA received additional 
statements from the veteran and his sister, which have not 
previously been associated with the claims file.  

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2005).  In this case, a waiver of initial RO review 
has not been received for the additional evidence.  In April 
2006, the Board notified the veteran that it could not 
adjudicate his claim without a waiver of RO review.  In May 
2006, the Board received a reply from the veteran in which he 
indicated that he wanted his claim remanded to the RO for 
review of the new evidence.  Given the foregoing, on remand, 
the RO must review the new evidence and, if the claims remain 
denied, include such evidence in a supplemental statement of 
the case.  Id.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained since the 
issuance of the November 2005 supplemental 
statement of the case.  If the decision 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






